Citation Nr: 1623266	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral lower extremity neurological disorder, to include as secondary to service-connected low back strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for a bilateral lower extremity neurological disorder, to include as secondary to service-connected low back strain.  

A November 2012 neurology record notes no evidence of radiculopathy or significant peripheral sensory motor polyneuropathy.  Rather, the impression of the electromyography (EMG) was mild left common peroneal nerve dominant sciatic neuropathy.  Chronic back pain was noted to be likely due to bone degeneration and stenosis.  

A February 2013 VA examination report reflects an opinion that it was less likely as not that the Veteran's claimed nerve condition in the lower back is caused by or aggravated beyond normal progression by his service-connected low back strain.  In support of such opinion, the examiner noted that the medical records reflect that the Veteran is service-connected for low back strain, which is a muscle condition involving the muscles and is a totally separate problem and has no correlation with peripheral nerves or degenerative arthritis.  He currently has some degenerative changes of the lumbar spine which were incurred and diagnosed much later and this finding does not represent a progression of his previous muscle strain/injury.  There is no nexus between present complaints and the injury that he had in service.  Injury to the lumbar spine has to be severe enough to cause cartilage/bony damage to result in traumatic arthritis.  Most of the degenerative changes to his lumbar spine occurred years later since his lumbar spine.  X-rays in 2001 showed minimal degenerative change.

The examiner further stated that there is also no current evidence to show a chronic bilateral extremity nerve condition based on current clinical information as well as from a very recent neurological examination in November 2012.  There is no evidence of a neuropathy or dermatomal radiculopathy from the EMG done in November 2012.  Therefore, there is no chronic lower extremity condition that is related to the Veteran's low back strain and, since there is no lower extremity or peripheral nerve condition, there is no aggravation of his previous back strain complaints.

However, in light of the November 2012 EMG finding of mild left common peroneal nerve dominant sciatic neuropathy, an addendum opinion was obtained in February 2014.  At such time, the examiner opined that the Veteran's bilateral lower extremity neurological disorder was less likely than not proximately due to or the result of his service-connected back disability.  In this regard, the examiner indicated that sciatica is pain, numbness or tingling in the course of the sciatic nerve.  The peroneal nerve is a branch of the sciatic nerve.  Such finding was noted to be consistent with compression of the Veteran's nerve distal to the spine, distal to the thigh and potentially at the level of the fibular head- lateral knee.  There is no evidence of radiculopathy noted- as caused by compression of the nerve at the level of the spine in the low back.  This means that the low back condition has not caused or resulted in or chronically aggravated Veteran's diagnosed mild left common peroneal nerve dominant sciatic neuropathy.  Furthermore, the Veteran is service-connected for lumbar strain- a muscular condition which does not cause a peripheral nerve condition.  This examiner concurs with prior examiner's opinion that Veteran's degenerative joint disease of the lumbar spine is less likely as not caused by or the result of his lumbar strain.

The examiner further noted that there was no evidence of involvement proximal to the knee as needle EMG was performed in bilateral vast lateral, medial gastrocnemius, and tibialis anterior.  It was also sampled in left gluteus med and low lumbosacral paraspinal muscles.  There are no neurogenic changes. Therefore, there is currently insufficient evidence to find a bilateral radiculopathy as caused by or the result of the Veteran's lumbar spine degenerative joint disease or his service-connected lumbar strain.

However, the Board finds that another addendum opinion is necessary to decide the Veteran's claim.  In this regard, while the February 2013 VA examiner stated that an injury to the lumbar spine had to be severe enough to cause cartilage/bony damage to result in traumatic arthritis, noting "most" of the degenerative changes to the Veteran's lumbar spine occurred years after service, a March 1975 record reflects complaints of low back pain secondary to trauma, and a May 2003 VA examination report reflects a diagnosis of traumatic injury of the lumbosacral spine notes spurring at Ll-2 and L4.  

Furthermore, it does not appear that either VA examiner considered a March 1977 in-service X-ray report that reflects a report of an injury to the back a year ago and the Veteran complained of recurrent pain to the lumbosacral area with "? [history] of sciatica."  The Board also notes that the Veteran's service treatment records reflect complaints of leg cramps at both service entrance in October 1973, and at separation in June 1980.  In this regard, his June 1980 examination reflects that he reported cramps in the legs occasionally after strenuous activity throughout his life.  The examiner should comment on the significance, if any, of such cramps in relation to the Veteran's bilateral lower extremity neurological disorder.

Further, in a September 2014 submission, the Veteran stated that he underwent physical therapy for his service-connected back disability in late 2012/early 2013, which included electroshock therapy, resulting in severe foot cramps.  Additionally, he indicated he had VA podiatric treatment in July or August 2013, to include x-ray examination of his feet.  Neither the VA physical therapy treatment records nor the podiatric records appear to be associated with the file.  Rather, the only VA treatment records on file are dated from October 2012 to December 2012.  As such, prior to obtaining an addendum opinion, all outstanding VA treatment records, and any other additional medical records must also be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, a May 2003 VA examination report states that the Veteran had been in receipt of Social Security Administration (SSA) disability benefits since March 2003.  While he reported that such was based on depression, it is unclear whether the SSA records include additional treatment records referable to his claimed bilateral lower extremity neurological disorder.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, on remand, the AOJ should obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact SSA and obtain copies of all administrative decisions and associated medical records pertaining to any claim for disability benefits by the Veteran.   All reasonable attempts should be made to obtain such records.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from October 2011 to the present that have not previously been associated with the file, to specifically include physical therapy records dated in 2012 and 2013, as well as podiatry records in July and August 2013.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who offered the most recent opinion regarding the etiology of the Veteran's bilateral lower extremity neurological disorder in May 2014.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the file, the examiner should offer an opinion as to whether the Veteran's bilateral lower extremity neurological disorder, diagnosed as mild left common peroneal nerve dominant sciatic neuropathy by a November 2012 EMG, is at least as likely as not (i.e., a 50 percent or greater probability) is related to his military service, to include his in-service back injury/complaints.  In offering such opinion, the examiner is requested to comment upon the in-service March 1977 X-ray report that reflects a report of an injury to the back a year ago and the Veteran complained of recurrent pain to the lumbosacral area with "? [history] of sciatica."  The examiner is also requested to address the significance, if any, of the Veteran's report of leg cramps during service in relation to the Veteran's bilateral lower extremity neurological disorder.

The examiner is also requested to offer an opinion as to whether the Veteran's bilateral lower extremity neurological disorder, diagnosed as mild left common peroneal nerve dominant sciatic neuropathy by a November 2012 EMG, is at least as likely as not (i.e., a 50 percent or greater probability) is caused OR aggravated by his service-connected low back strain, to include any treatment for such condition, to include electroshock therapy.  In offering such opinion, the examiner is requested to comment upon a March 1975 record reflects complaints of low back pain secondary to trauma, and a May 2003 VA examination report reflects a diagnosis of traumatic injury of the lumbosacral spine notes spurring at Ll-2 and L4.  The examiner should further consider the Veteran's statement that, following electroshock therapy for his back disability, he experienced foot cramping.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A rationale for all opinions expressed should be provided.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

